DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/01/21 has been entered. In the amendment, claims 1-2, 8, and 14-17 have been amended. Applicant’s amendments to the drawings, specification, and the claims have overcome every objections and the 112b and 102 rejections previously set forth in the Non-Final Office Action mailed 12/07/20.
Response to Arguments
Applicant’s arguments filed 3/01/21, with respect to claims 1-20 have been fully considered and are persuasive. More specifically, the applicant explicitly pointed out that the prior art Irvin US20090182411 fails to disclose that the constraint comprises an unwrapped configuration. 
However, the examiner has updated the search and found the application is not yet in a position for allowance because a new ground of rejection has been established and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For this reason, the instant office action is the second non-final office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig. 16 indicates reference 236 but this reference is not found in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al., US20080255580A1, herein “Hoffman”.
Re. claim 8, Hoffman discloses a stent delivery system comprising: 
a catheter 14 having an axis, a distal support segment and a proximal segment (distal support segment of 14 where stent 12 is disposed around, Fig. 2) and a proximal segment (proximal segment of 14); 
a self-expanding stent 12 positioned about the distal support segment (Fig. 2); 
a constraint 16 having a wrapped configuration (Fig. 3A), which has a hollow elongated shape (16 is a tubular member that hollow for the catheter 14 to be inserted into, Fig. 1-2), Fig. 3B), which is a continuous length of a strip 56 ([0040], 16 comprises one or more strips 56); 
wherein the stent 12 is in contact with, and held in a compressed state by, the constraint in the wrapped configuration (See Fig. 3A), and the stent 12 is in an expanded state out of contact with the constraint in the unwrapped configuration (Fig. 3B-C, when the constraint is about to unwrap, the stent is expanding for deployment); and 
wherein the constraint unwraps from a distal end toward a proximal end of the distal support segment when changing from the wrapped configuration to the unwrapped configuration (as shown in Fig. 3B-C, the constraint 16 unwraps from a distal end towards a proximal end (where the strips start to coil) to change from the wrapped configuration to the unwrapped configuration).
Re. claim 10, Hoffman discloses wherein a portion of the strip 56 (the coil portion, Fig. 3C) moves in a proximal direction along the axis in contact with an outer surface of a wrapped portion of the constraint responsive to the constraint 16 changing from the wrapped configuration toward the unwrapped configuration (See Fig. 3B-C).
Re. claim 11, Hoffman discloses wherein a portion of the strip 56 (the coil portion, Fig. 3C) moves in a proximal direction along the axis through the stent 12 responsive to the constraint changing from the wrapped configuration toward the unwrapped configuration (See Fig. 3B-C, when the stent responsive to the constraint changing from the wrapped configuration toward the unwrapped configuration, the strips 56 coil/move in a proximal direction along the axis).
Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al., US6224627B1, herein “Armstrong”.
Re. claim 8, Armstrong discloses a stent delivery system (Fig. 1) comprising: 
18 (Fig. 1) having an axis (axis of the catheter 18), a distal support segment and a proximal segment (distal support segment of 18 where stent 12 is disposed around, Fig. 1) and a proximal segment (proximal segment of 18); 
a self-expanding stent 12 positioned about the distal support segment (Fig. 1, Col. 6, lin. 50-52); 
a constraint 10 having a wrapped configuration (Fig. 3), which has a hollow elongated shape (Col. 6, lin. 49-55, constraint 10 has a hollow shape and wraps around the catheter 12, Fig. 1-2), and an unwrapped configuration (Col. 7, lin. 1-5, constraint 10 wraps around the self-expanding stent and unravels (unwraps) by pulling the rip cord 14 to allow the self-expanding stent to enlarge), which is a continuous length of a strip (Col. 7, lin. 32-35, the entire of the constraint (cover) unwraps as one long and continuous cord); 
wherein the stent 12 is in contact with, and held in a compressed state by, the constraint in the wrapped configuration (Col. 6, lin. 49-55), and the stent 12 is in an expanded state out of contact with the constraint in the unwrapped configuration (Col. 7, lin. 1-5, constraint 10 wraps around the self-expanding stent and unravels (unwraps) by pulling the rip cord 14 to allow the self-expanding stent to enlarge); and 
wherein the constraint 10 unwraps from a distal end toward a proximal end of the distal support segment when changing from the wrapped configuration to the unwrapped configuration (Fig. 3 shows that the constraint 10 has a rip cord 14 at its distal end, and when the rip cord 14 is pulled, the constraint unwraps from its distal end toward a proximal end of the support segment to review the self-expanding device/stent).
Re. claim 9, Armstrong further discloses the constraint 10 defines a hollow elongated cylinder that includes a helical shape in the wrapped configuration (as shown in Fig. 3, the constraint 10 has a hollow elongated cylinder. As described in Col. 8, lin. 40-50, the constraint 10 can be unwrapped in a spiral pattern along the device. This means that it can wrap around the device in the spiral pattern before it’s unwrapped). 
Re. claim 10, Armstrong further discloses wherein a portion of the strip (a portion of the unwrapped long and continuous cord of constraint 10) moves in a proximal direction along the axis in contact with an outer surface of a wrapped portion of the constraint responsive to the constraint 10 changing from the wrapped configuration toward the unwrapped configuration (Fig. 3 shows that the constraint 10 has a rip cord 14 at its distal end, and when the rip cord 14 is pulled, the constraint unwraps from its distal end toward a proximal direction along the axis of the catheter, wherein the unwrapped portion is still attached to a wrapped portion of the constraint until the constraint completely reaches the unwrapped configuration).
Re. claim 11, Armstrong further discloses wherein a portion of the strip moves in a proximal direction along the axis through the stent responsive to the constraint changing from the wrapped configuration toward the unwrapped configuration (Fig. 3 shows that the constraint 10 has a rip cord 14 at its distal end, and when the rip cord 14 is pulled, the constraint unwraps from its distal end toward a proximal direction along the axis of the catheter to change from a wrapped configuration toward the unwrapped configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Weber, US20090204196A1, herein “Weber”.
Re. claim 1, Hoffman discloses a stent delivery system 10 (Fig. 1) comprising: 
a catheter 14 having a distal support segment (distal support segment of 14 where stent 12 is disposed around, Fig. 2) and a proximal segment (proximal segment of 14); 
a self-expanding stent 12 positioned about the distal support segment (Fig. 2); 
a constraint 16 having a wrapped configuration (Fig. 3A), which has a hollow elongated shape (16 is a tubular member that hollow for the catheter 14 to be inserted into, Fig. 1-2), and an unwrapped configuration (Fig. 3B), which is a continuous length of a strip 56 ([0040], 16 comprises one or more strips 56); 
wherein the stent is in contact with, and held in a compressed state by, the constraint in the wrapped configuration (See Fig. 3A), and the stent is in an expanded state out of contact with the constraint in the unwrapped configuration (Fig. 3B-C, when the constraint is about to unwrap, the stent is expanding for deployment); but Hoffman is silent about wherein the constraint includes the strip wrapped onto itself in a plurality of layers in the wrapped configuration.
However, Weber discloses a similar surgery device having a constraint 2 (Fig. 4B) which includes a plurality of layers made by the memory material 26 being embedded inside the constraint 2 (Fig. 4B) wherein the memory material 26 is configured to allow the constraint  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the constraint 16 of Hoffman to include the memory material 26 of Weber in order to enhance the curved unwrapping configuration of the constraint 16 to occur more appropriately.  
Re. claim 2, combination of Hoffman and Weber discloses wherein the constraint 16 includes a plurality of coils 56 arranged in a series along an axis (as best shown in Fig. 3A-C, Hoffman, the coils 56 are around and along the axis of the device) 
each of the coils includes the strip 56 wrapped onto itself in the plurality of layers in the wrapped configuration (See rejection of claim 1); and 
a spacing between adjacent coils of the plurality of coils is less than a width dimension of the strip (See Fig. 3C, each of the coils is spaced away from each other within a space that is less than a width dimension of the strips/coils 56).
Allowable Subject Matter
Claims 3-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art fails to disclose, teach, or suggest the stent delivery system as claimed including the combination of the constraint as claimed in claim 2 and wherein the coils unwrap sequentially responsive to the constraint changing from the wrapped configuration toward the unwrapped configuration. Claims 4-7 are depending from claim 3 directly or indirectly. Claim 4-7 are also objected to as allowable if rewritten in independent form as stated above.
the combination of the constraint as claimed in claim 8 and wherein the constraint changes from the wrapped configuration toward the unwrapped configuration responsive to rotation of the catheter about the axis relative to the constraint. Claim 13 depends on claim 12. Therefore, claim 13 is also objected to as allowable if rewritten in independent form as stated above.
Regarding claim 14 the prior art fails to disclose, teach, or suggest the stent delivery system as claimed including the combination of the constraint as claimed in claim 8 and wherein less than a complete width of the strip overlaps, and is parallel oriented with itself in the wrapped configuration.
Regarding claim 15 the prior art fails to disclose, teach, or suggest the stent delivery system as claimed including the combination of a catheter, a self-expanding stent, a constraint having a wrapped configuration, which has a hollow elongated shape, and an unwrapped configuration, which is a continuous length of a strip, wherein the stent is in contact with, and held in a compressed state by, the constraint in the wrapped configuration, and the stent is in an expanded state out of contact with the constraint in the unwrapped configuration and wherein the constraint unwraps from a proximal end toward a distal end of the distal support segment when changing from the wrapped configuration to the unwrapped configuration; and wherein a portion of the strip moves in a proximal direction along the axis through the stent responsive to the constraint changing from the wrapped configuration toward the unwrapped configuration. Claims 16-20 depends on allowable claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Cully et al., US9539411B2, Fig. 3A-4D, discloses a tubular member, and reinforcement member 
Armstrong, et al., US6827731, Fig. 10A-B, discloses a constraining sheath, stent, a catheter and a guide wire.
Becking US20090287292A1- Fig. 8, discloses an implant, a coil, a catheter (coil member);
Cully US20140066898A1- Fig. 2B, discloses a coil sheath, expandable member (stent) 204, and a guide wire;
Irwin US20150250630 – Fig. 1, constraining member, implantable device, delivery catheter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


U.N.V.
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771